By the Court.
Eyon, J.,
delivering the opinion.
The testator having died in 1849, and the application for dower not made until 1859, her right to dower in the land of her husband, the deceased testator, was clearly barred by the statute of limitations. The statute is imperative— “That in all cases hereafter, when any husband shall die, application for the assignment of dower shall be made by his widow within seven years after his death, otherwise her right to dower shall be absolutely barred.” Cobb, 230.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.